BLACKMAR, Judge,
concurring.
I wholly concur in Judge Gunn’s opinion, which decides simply that the judges of the Circuit Court for the 22nd Judicial Circuit have the authority to determine the hours during which investigatory services from the Board of Probation and Parole are necessary.
There are problems when the law mandates that one governmental agency serve another. Matters of budgeting and of the allocation of scarce resources present substantial problems. This Court is in a very poor position to referee disputes without lengthy and expensive hearings. In the briefing and argument it almost seemed that the parties were not talking about the same case.
The Board stepped out of line when it told the circuit court that a 20 hour operation was “not efficient.” The circuit court, I repeat, is best able to decide when it needs services. The resources of the Board, however, are finite and it may be that something else will have to give if the court maintains its position that 20 hour service is required. Not even the circuit court can get blood out of a turnip.
My plea is for the parties to try to settle this dispute in a reasonable manner.